Citation Nr: 9926971	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to Agent Orange exposure.  

2. Entitlement to service connection for a respiratory 
disorder, claimed as secondary to Agent Orange exposure.  

3. Entitlement to service connection for a sleep disorder, 
claimed as secondary to Agent Orange exposure.  

4. Entitlement to service connection for numbness of the 
toes, claimed as secondary to Agent Orange exposure.  

5. Entitlement to service connection for hearing loss, 
claimed as secondary to Agent Orange exposure.  






REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
August 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1994 rating decision, 
in which the RO denied the veteran's claims for a 
cardiovascular disorder, respiratory disorder, sleep 
disorder, numbness of the toes, and hearing loss, all claimed 
as secondary to Agent Orange exposure.  The veteran filed an 
NOD in August 1994, and an SOC was issued by the RO in 
January 1995.  With respect to his substantive appeal, we are 
cognizant that the veteran did not file a VA Form 9 (Appeal 
to Board of Veterans' Appeals), or any other equivalent 
document.  However, in March 1995, he did submit additional 
evidence for consideration.  A supplemental statement of the 
case (SSOC), with respect to that evidence as well as 
testimony offered by the veteran during a personal hearing in 
May 1995, was not issued by the RO until April 1996.  

We note that, under an opinion of the VA General Counsel, 
VAOPGCPREC 9-97 (Feb. 11, 1997), if VA received additional 
material evidence within the time permitted to perfect an 
appeal, 38 U.S.C. § 7105(d)(3) requires VA to issue an SSOC, 
even if the one-year period following the mailing date of 
notification of the determination being appealed will expire 
before VA can issue an SSOC.  Furthermore, the veteran is 
allowed 60 days following the issuance of the SSOC to perfect 
an appeal if a substantive appeal has not yet been filed in 
response to the SOC, even if that 60-day period would extend 
beyond the one-year appeal period (or any authorized 
extension of that period).  

In this instance, since the veteran gave testimony at his 
personal hearing regarding his claims on appeal, we liberally 
interpret the hearing (in the form of a typewritten hearing 
transcript) as his substantive appeal.  Therefore, since the 
hearing testimony given in May 1995 preceded the issuance of 
the April 1996 SSOC and 60-day extension period following 
submission of evidence during the appeal period, we hold that 
the veteran has filed the equivalent of a timely substantive 
appeal.  Furthermore, we also note that the RO issued an 
additional SSOC in July 1998.  

Finally, the Board notes that, in an April 1996 rating 
decision, the RO denied the veteran's claim of service 
connection for tinnitus, and also denied his increased rating 
claim for a left knee disorder.  The veteran filed an NOD in 
June 1996, and no further action has been taken by the RO 
with respect to that appeal.  These additional issues are 
discussed in the Remand section of this decision.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been acquired by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. The veteran suffered and was treated for a myocardial 
infarction in March 1977, and has had multiple heart 
surgeries since that time. 

4. In May 1984, the veteran was treated for acute viral 
bronchitis with pneumonia, and he has since had documented 
treatment for bronchitis in April 1987, November 1988 and 
1989, and January 1991.  

5. The veteran was first diagnosed with diabetes in February 
1994, and he was noted on VA examination in March 1994 to 
suffer from neuropathy secondary to his diabetes.  

6. The veteran was diagnosed during his March 1994 VA 
examination with probable obstructive sleep apnea 
syndrome, and noted on audiological evaluation to have 
sensorineural hearing loss in the right ear between 4000 
Hz and 6000 Hz, as well as loss in the left ear from 3000 
Hz to 8000 Hz.  

7. The veteran's assertion that his cardiovascular disorder, 
respiratory disorder, sleep disorder, numbness of the 
toes, or hearing loss, had its onset in service due to 
Agent Orange exposure, is not supported by any medical 
evidence.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a cardiovascular disorder, respiratory 
disorder, sleep disorder, numbness of the toes, and/or 
hearing loss, claimed as secondary to Agent Orange exposure.  
38 U.S.C.A. § 5107(a) (West1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis 

A review of the veteran's service medical records reveals 
that he was treated for acute bronchitis in January 1969.  
During a separation medical examination in July 1969, upon 
clinical evaluation, no abnormalities or defects were 
reported.  

Thereafter, in October 1993, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO, in which 
he filed claims of service connection for a cardiovascular 
disorder, respiratory disorder, sleep disorder, numbness of 
the toes, and hearing loss, all claimed as secondary to Agent 
Orange exposure.  In addition, the veteran noted that he had 
served with in a 101st Airborne artillery battery while in 
Vietnam, and had spent time in, or passed through, the 
towns/cities/or geographical areas of Hue, Quang Tri, Da 
Nang, Phu Bai, Chu Lai, Phnom Penh, Saigon, Cam Ranh Bay, the 
Ashaw Valley, etc.  

In March 1994, the veteran underwent an Agent Orange 
examination for VA purposes.  He reported that his exposure 
to herbicide agents had occurred as a result of inhaling the 
chemicals and eating chemically-contaminated food.  The 
veteran noted his medical history to include cardiovascular 
problems, and a history of respiratory infections which 
included frequent bouts of bronchopneumonia, in addition to 
numbness and tingling in his toes.  On clinical examination, 
in particular, the veteran was noted to have a psoriatic rash 
involving the back of his hands and elbows.  The examiner's 
diagnosis was history of exposure to Agent Orange, recent by-
pass surgery, and history of respiratory infections, 
including bronchopneumonia, requiring several admissions at 
local hospitals.  

Additional specialty examinations, conducted by VA that same 
month, generated diagnoses of history of arteriosclerotic 
heart disease, myocardial infarction, and recent five-vessel 
bypass surgery; as well as a history of repeated respiratory 
infections, to include bronchopneumonia, since returning from 
Vietnam.  

In addition, the veteran underwent an audiological 
examination which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
10
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
veteran reported a mild, bilateral, periodic ringing-type 
tinnitus.  He also noted a history of noise exposure in 
service from artillery and explosives while on active duty, 
and from work in machine shops after discharge.  The examiner 
noted that pure-tone audiometry of the right ear was within 
normal limits from 250 Hz to 4000 Hz, and a moderate to 
severe sensorineural loss in the left ear from 3000 Hz to 
6000 Hz.  

Furthermore, a neurological examination was conducted for VA 
by John Flamini, M.D.  Dr. Flamini's findings noted that the 
veteran suffered from significant coronary artery disease, 
diabetes and diabetic neuropathy secondary to the diabetes, 
probable obstructive sleep apnea syndrome, and probable 
osteoarthritis.  

In August 1994, the RO received a copy of a "Decision of 
Appeal," dated in January 1994, in which the veteran was 
awarded benefits under the Agent Orange Veteran Payment 
Program.  

Thereafter, in March 1995, the RO received multiple medical 
records, dated from April 1980 to February 1995.  These 
records reflected complaints and treatment for acute 
bronchitis, pleurisy, hypertension, coronary artery disease, 
coronary by-pass surgery, chronic obstructive pulmonary 
disorder, osteoarthritis, diabetes, and a history of smoking.  
In addition, treatment records note the veteran's reported 
history of exposure to Agent Orange.  

In May 1995, the veteran and his spouse testified before a 
hearing officer at the VARO in Pittsburgh.  In particular, 
under questioning, the veteran reported that he had suffered 
from bronchial pneumonia on one occasion while in Vietnam, 
and had suffered from the disorder one or twice a year since 
his return.  In addition, with respect to the numbness in his 
toes, the veteran noted that, while the problem had been 
related to his diabetes, he believed the numbness had existed 
prior to the diagnosis of the disease.  

In July 1995, the veteran underwent an additional 
audiological examination for VA purposes.  Upon clinical 
evaluation, his tympanic membranes were scarred and 
retracted.  On audiological testing, pure-tone audiometry of 
the right ear was within normal limits from 250 Hz to 4000 
Hz, with a moderate to mild sensorineural loss from 6,000 Hz 
to 8,000 Hz, and speech recognition score of 96 percent.  
With respect to the left ear, pure-tone audiometry of the 
left ear was within normal limits from 250 Hz  to 3000 Hz, 
there was a moderate to moderately severe sensorineural loss 
from 3000 Hz to 8000 Hz, and the speech recognition score was 
92 percent.  The diagnosis was bilateral sensorineural 
hearing loss with intermittent ringing.  

In May 1998, the RO received a Social Security Administration 
(SSA) Notice of Decision, which reflected the veteran's award 
of disability benefits from that agency for his physical 
limitations due to extensive cardiovascular problems. 

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he 
has not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing a 
cardiovascular disorder, respiratory disorder, sleep 
disorder, numbness of the toes, and hearing loss, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e), Note 2 (1998).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received the Vietnam Campaign Medal and the Vietnam Service 
Medal.  In reviewing the evidence, we note that the veteran 
is currently diagnosed with neuropathy, but the disorder has 
been related to the onset of his diabetes in 1994, and there 
is no medical evidence reflecting the onset of neuropathy 
prior to this period.  Accordingly, the veteran has not shown 
that he suffers from acute or subacute peripheral neuropathy.  
Therefore, the Board finds that the veteran is currently not 
diagnosed with any disorder for which service connection may 
be presumed under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

Accordingly, the veteran is not entitled to any presumption 
that any of his claimed disorders are etiologically related 
to exposure to herbicide agents used in Vietnam.  See McCartt 
v. West, 12 Vet.App. 164, 168 (1999), wherein the Court 
stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disability to Agent 
Orange or other herbicide exposure in service.  He has 
contended that he served in areas of Vietnam that were 
sprayed with herbicide agents, and that he developed his 
current medical conditions as a result inhaling and ingesting 
these agents.

A review of the veteran's service medical records reveals no 
complaints, treatment, or diagnosis for a cardiovascular 
disorder, respiratory disorder, sleep disorder, numbness of 
the toes, or hearing loss, although he was treated for acute 
bronchitis in 1969.  Post-service, the first documented 
diagnosis for any heart related problems was in March 1977, 
when the veteran suffered a myocardial infarction.  Since 
that time he has undergone coronary bypass surgery, and been 
diagnosed with coronary artery disease.  In May 1984, he was 
diagnosed with acute viral bronchitis with pneumonia, and has 
since suffered documented cases of bronchitis in April 1987, 
November 1988 and 1989, and January 1991.  The veteran has 
not received any treatment for a sleep disorder, although, on 
VA examination with Dr. Flamini in March 1994, he was 
diagnosed with probable obstructive sleep apnea syndrome.

As for the numbness in his toes, the veteran was first 
diagnosed with diabetes mellitus in February 1994, and Dr. 
Flamini noted that the veteran suffered from diabetic 
neuropathy secondary to this condition.  As for hearing loss, 
the veteran's first documented hearing test post service was 
on VA audiological examination in March 1994, and a 
sensorineural hearing loss was noted in the left ear at 3000 
Hz to 8000 Hz.  While the evidence does establish that the 
veteran suffers from his claimed disabilities, none of this 
evidence reflects any medical opinion establishing that any 
of the veteran's conditions were incurred in service as a 
result of Agent Orange exposure, or otherwise.  

Therefore, based upon the lack of medical findings linking 
the veteran's cardiovascular disorder, respiratory disorder, 
sleep disorder, numbness of the toes, or hearing loss to his 
service in Vietnam, the Board concludes that the veteran has 
failed to satisfy the threshold requirement for presenting a 
well-grounded claim as set forth by the Court in Caluza, 
above. 

While we do not doubt the sincerity of the veteran's 
contention that he suffers from the claimed disorders, and 
that these are related to service, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's 
cardiovascular disorder, respiratory disorder, sleep 
disorder, numbness of the toes, and/or hearing loss are 
related to service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1996); Rabideau, Montgomery, both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for 
well-grounded claims as set forth by the Court in Caluza, 
above; there has been no medical evidence presented showing 
that any of his multiple conditions are related to service.  
Thus, we conclude that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for those disabilities, as required by 
38 U.S.C.A. § 5107(a).

The Board is cognizant that the veteran has been granted 
disability benefits by the Social Security Administration 
(SSA), and that medical records associated with his claim 
with that agency are not a part of the record before us.  We 
note that the Court of Appeals for Veterans Claims has never 
held that VA must, in knee-jerk fashion, obtain records of 
SSA disability determinations in every case.  As the Court 
recently stated in this regard, "[p]art of the Secretary's 
obligation is to review a complete record."  Baker v. West, 
11 Vet.App. 163, 169 (1998).  Here, it appears that the 
records upon which the SSA granted the veteran disability 
benefits are the same VA medical records which are now before 
the Board.  Thus, the record before us is complete, and to 
remand for the RO to request copies of those records back 
from SSA would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet.App. 203 (1999); see also Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a cardiovascular disorder, respiratory disorder, 
sleep disorder, numbness of the toes, and hearing loss, 
secondary to Agent Orange exposure, regardless of the fact 
that he currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  See Morton v. West, ___Vet.App. ___, No. 96-
1517, slip op. at 5 (July 14, 1999) (noting that the Federal 
Circuit, in Epps v. Gober, supra, "rejected the appellant's 
argument that the Secretary's duty to assist is not 
conditional upon the submission of a well-grounded claim").  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claims of service connection for a 
cardiovascular disorder, respiratory disorder, sleep 
disorder, numbness of the toes, and hearing loss, claimed as 
secondary to Agent Orange exposure, must be denied.  See Epps 
v. Gober, supra.


ORDER

1. Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to Agent Orange exposure, 
is denied.  

2. Entitlement to service connection for a respiratory 
disorder, claimed as secondary to Agent Orange exposure, 
is denied.  

3. Entitlement to service connection for a sleep disorder, 
claimed as secondary to Agent Orange exposure, is denied.  

4. Entitlement to service connection for numbness of the 
toes, claimed as secondary to Agent Orange exposure, is 
denied.  

5. Entitlement to service connection for hearing loss, 
claimed as secondary to Agent Orange exposure, is denied.  


REMAND

As noted previously, the RO, by a decision entered in April 
1996, denied the veteran's claim of service connection for 
tinnitus, and denied his increased rating claim for a left 
knee disorder.  Subsequently, in June 1996, the veteran 
submitted an NOD with respect to those determinations.  See 
Introduction, supra.  It does not appear from the record, 
however, that a statement of the case (SOC) addressing those 
claims has been furnished to the veteran.  In situations such 
as this, the Court has held that the Board should remand, 
rather than refer, the matter to the RO for the issuance of 
an SOC.  See, e.g., Manlincon v. West, 12 Vet.App. 238, 240-
41 (1999).

On remand, the RO should reexamine these two claims to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (1998).  If, and only if, a timely 
substantive appeal is received, then these two claims should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1998).

For the reasons stated, these issues are REMANDED to the RO 
for the following action:

	The RO should reexamine the veteran's 
claims for service connection for 
tinnitus and an increased rating for a 
left knee disorder, to determine whether 
additional development or review is 
warranted.  If no preliminary action is 
required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the 
benefits sought on appeal, or the NOD is 
withdrawn.  However, the claims should 
be certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

